Citation Nr: 0829038	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  03-36 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a cervical 
spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to July 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was previously before the Board in June 
2006 when it was remanded to cure a procedural defect.  


FINDINGS OF FACT

1.  An unappealed June 1997 rating decision denied service 
connection for a cervical spine disorder.

2.  Some of the evidence received subsequent to the June 1997 
rating decision which denied service connection for residuals 
of a neck injury bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  The June 1997 rating decision which denied service 
connection for a cervical spine disorder is final.  38 
U.S.C.A. 7105(c) (West 2002).

2.  Some of the evidence received since the June 1997 rating 
decision which denied entitlement to service connection for a 
cervical spine disorder is new and material, and the 
veteran's claim for that benefit has been reopened.  38 
U.S.C.A. 5107, 5108, 7105 (West 2002); 38 C.F.R. 3.156 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1996, the veteran submitted a claim of entitlement 
to service connection for residuals of a neck injury.  In 
June 1997, the RO denied service connection for degenerative 
disc disease C5-C6.  The veteran was informed of the June 
1997 rating decision via correspondence dated in July 1997.  
The veteran did not appeal the denial of service connection 
for degenerative disc disease of C5-C6.  This decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2000, the veteran submitted a claim of entitlement to 
service connection for a neck condition.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108;  38 C.F.R. § 3.156(a); Evans v. West, 12 
Vet. App. 22 (1998). 

New and material evidence is defined by regulation.  See 38 
C.F.R. 3.156.  The Board notes here that the provisions of 38 
C.F.R. 3.156(a) were amended.  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case, as the claim was submitted in May 2000.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C F R. 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 
369 (1999) the United States Court of Appeals for Veterans 
Claims (Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  However, the "benefit of 
the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet. App. 
462 (1994).

The evidence of record at the time of the June 1997 rating 
decision which denied service connection for degenerative 
disc disease C5-C6 consists of service treatment records, VA 
and private clinical records and the report of a VA 
examination.  

The service treatment records document intermittent 
complaints of neck pain in 1972, 1975, 1977, 1981, 1983, 
1984, and 1986.  Pertinent findings included degenerative 
narrowing at the C4 and C5 levels as well as encroachment on 
the neural foramen of C4 and C5, neck pain which is probably 
muscular, cervical sprain, neck muscle spasm, and muscle 
strain.  No pertinent abnormalities were noted on the report 
of the veteran's retirement examination which was conducted 
in April 1987.  Other reports of periodic in-service 
examinations were also negative for pertinent symptomatology.  

VA clinical records dated in 1996 and 1997 include pertinent 
diagnoses of herniated disc C4-5, resolving cervical 
radiculopathy and cervical radiculopathy secondary to 
herniated nucleus pulposus C4-5.  The symptomatology was not 
attributed to any incident of active duty service.  An 
October 1996 Magnetic Resonance Image examination revealed 
reversal of the normal cervical lordosis which might be 
related to muscle spasm; narrowing of the central spinal 
canal and flattening of the spinal cord at C4-C5; and 
bilateral neural foraminal encroachment. 

The report of a May 1997 VA examination indicates the veteran 
reported that he had had neck pain for many years.  The 
veteran attributed the pain to an injury which was sustained 
in 1986 during active duty.  The neck was reportedly painful 
and stiff at times.  The pertinent diagnosis was degenerative 
intervertebral disc disease of the cervical vertebrae at C5-
C6 with objective findings.  

Private medical records dated in October 1996 reveal the 
veteran was being treated, in part, for neck pain.  It was 
noted that the veteran had a history of a previous neck 
injury 20 to 30 years prior.  The pertinent diagnosis was 
symptoms of cervical spondylosis and foramen stenosis.  

The RO denied the veteran's claim of entitlement to service 
connection for degenerative disc disease of C5-C6 in June 
1997.  The RO found that the evidence received in connection 
with the claim failed to establish any relationship between 
degenerative disc disease of C5-C6 and any disease or injury 
during military service.  

The evidence received subsequent to the June 1997 rating 
decision which denied service connection for degenerative 
disc disease C5-C6 consists of VA and private clinical 
records and an undated statement from a private physician.  
Some duplicates of evidence previously received were also 
submitted.  

The VA clinical records are not new and material as they 
document current treatment for neck problems but do not 
indicate in any way that a neck disorder was causally linked 
to active duty.  The Court has held that additional evidence, 
which consists of records of post-service treatment that do 
not indicate in any way that a condition is service 
connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).

The private clinical records are not new and material as they 
also document current treatment for neck problems but do not 
indicate in any way that a neck disorder was causally linked 
to active duty.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The undated statement from a VA physician L.E., M.D., 
indicates that the author determined that the veteran had 
chronic neck pain due to osteoarthritis of the cervical 
spine.  It was noted that the veteran reported he had injured 
his neck in 1972 during service.  Medical records brought by 
the veteran were reviewed by the physician.  The author wrote 
that, in his opinion, the currently existing medical 
condition is possibly related to the injury which occurred 
during the veteran's military service.  In a December 2003 
statement, the veteran reported that Dr. L.E. had a complete 
copy of the veteran's service medical records as well as 
records on file with VA.  The Board finds the undated letter 
from Dr. L.E. constitutes new evidence as it was not of 
record at the time of the June 1997 rating decision.  The 
letter is also material to the veteran's claim as it provides 
some evidence of a link between currently existing neck 
problems and the veteran's active duty service.  

The Board finds the letter from Dr. L.E. bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The veteran's claim of entitlement to service connection for 
a cervical spine disorder has been reopened.  The Board 
finds, however, that prior to a de novo review additional 
evidentiary development is required.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The Board need not 
consider the question of VCAA compliance in the case 
presently before the Board since there is no detriment to the 
appellant in light of the reopening of the claim and remand 
directed by this decision.  Any VCAA deficiencies will be 
addressed by the AMC or RO while the issue on appeal is back 
before it as a result of this remand.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a cervical spine 
disorder has been reopened.  The appeal is granted to that 
extent only.  


REMAND

The Board notes that there is evidence of record of in-
service neck complaints, post-service evidence of currently 
existing neck problems and some evidence that the currently 
existing neck disorder was due to the veteran's active duty 
service.  The Court has held that, in situations in which 
there is competent evidence of a current disability and 
evidence indicating an association between the claimant's 
disability and his active service, VA is to obtain a medical 
opinion as to whether there is a nexus between that 
disability and his active service, under 38 U.S.C.A. § 5103A.  
Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 
C.F.R. § 3.159 (2007).  Under the circumstances of this case, 
the Board believes that the record should contain a medical 
opinion addressing the etiology of the veteran's neck 
disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of all currently present 
cervical spine disorders.  A complete 
history should be elicited, to include 
before and after the veteran's military 
service.  The examiner should identify 
all currently present cervical spine 
disorders.  After reviewing the claims 
file and examining the veteran and 
performing any required testing, 
including X-rays if necessary, the 
examiner should indicate whether it is at 
least as likely as not (a 50 percent or 
higher degree of probability) that any 
current cervical spine disorder is 
causally related to service.  The 
examiner should provide the rationale for 
all opinions expressed, to include a 
discussion of other pertinent evidence of 
record where indicated including the 
evidence of treatment for cervical spine 
disorders included in the service medical 
records.

2.  After completion of the above and any 
additional development of the evidence 
that may be deemed necessary, review the 
record and determine if the veteran's 
claim can be granted.  If the claims is 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


